973 So. 2d 1161 (2007)
Julio MORA, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D05-0985.
District Court of Appeal of Florida, First District.
February 28, 2007.
Rehearing Denied April 11, 2007.
Julio Mora, pro se, Appellant.
*1162 Bill McCollum, Attorney General, and Shelly L. Marks, Assistant Attorney General, Tallahassee, for Appellee.

ORDER IMPOSING SANCTION
PER CURIAM.
On October 4, 2006, this court directed appellant to show cause why he should not be prohibited from filing any further pro se pleadings with this court unless reviewed and signed by an attorney licensed to practice in the State of Florida. No response to this order has been received. Therefore, it is hereby ordered that Julio Mora shall secure the filing of a notice of appearance by a member in good standing of the Florida Bar in any active case now pending before this court in which he appears as appellant or petitioner within 10 days of the date of this order, failing which such cases shall be dismissed. Further, the clerk of this court is directed to accept no further pro se filings from Mora. If received, they shall be returned to him without filing and with a reference to this order.
IT IS SO ORDERED.
WOLF, PADOVANO, and THOMAS, JJ., concur.